83662: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-31077: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83662


Short Caption:SHAHROKHI VS. BURROW (CHILD CUSTODY)Court:Supreme Court


Related Case(s):78771, 78771-COA, 79336, 79336-COA, 79992, 79992-COA, 80277, 80277-COA, 80447, 80447-COA, 81218, 81218-COA, 81791, 81791-COA, 81978, 81978-COA, 82245, 82803, 83164, 83558, 83682, 83726, 83772


Lower Court Case(s):Clark Co. - Eighth Judicial District - D581208Classification:Civil Appeal - Family Law - Child Custody/Proper Person


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantAli Shahrokhi
					In Proper Person
				


RespondentKizzy Burrow
					In Proper Person
				





Docket Entries


DateTypeDescriptionPending?Document


10/22/2021Filing FeeFiling Fee due for Appeal. (SC)


10/22/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SEALED) (SC)


10/22/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee/Proper Person. No action will be taken on this matter until filing fee is paid. Due Date: 14 days. (SC)21-30474




10/25/2021Filing FeeFiling Fee Paid. $250.00 from Ali Shahrokhi.  Money Order no. 19-004209830. (SC)


10/25/2021Notice/OutgoingIssued Notice Regarding Deadlines/Fast Track Child Custody. (SC)21-30741




10/27/2021MotionFiled Proper Person Emergency Motion for Stay Pursuant to NRAP 8(A)(2)(D), Disqualification of Judge in on Appeal and Judge is Divested out of Jurisdiction. Action Necessary by November 9th, 2021. (SC)21-30978




10/27/2021MotionFiled Respondent's Motion to Withdraw as counsel of Record. (SC)21-30990




10/28/2021Order/DispositionalFiled Order Dismissing Appeal.  "ORDERS this appeal DISMISSED."  fn1[The motion to withdraw as counsel of record for respondent is granted.]  NNP21-EC/KP/DH  (SC)21-31077




11/30/2021RemittiturIssued Remittitur. (SC).21-34092




11/30/2021Case Status UpdateRemittitur Issued/Case Closed. (SC).



Combined Case View